            Case 1:21-cv-02540-LGS Document 6 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENISE CARABALLO,
                                 Plaintiff,
                                                                  21 Civ. 2540 (LGS)
                     -against-
                                                                        ORDER
THE GILLETTE COMPANY LLC et al.,
                                 Defendants.

LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, Defendants The Gillette Company, LLC, The Procter & Gamble

Manufacturing Company and Costco Wholesale Corporation have filed a notice of removal

removing civil action No. 20433/2019E from the Supreme Court of the State of New York,

County of Bronx, on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) (Dkt.

No. 1).

          WHEREAS, 28 U.S.C. § 1446(b)(1) requires removal to occur within 30 days of the

defendant’s receipt of an initial pleading or summons. Defendants were served with the

Complaint on February 8, 2019, more than 30 days prior to their notice of removal. Defendants

claim removal is timely pursuant to 28 U.S.C. § 1446(b)(3), which states: “Except as provided

in [28 U.S.C. § 1446](c), if the case stated by the initial pleading is not removable, a notice of

removal may be filed within thirty days after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become removable.” Defendants

represent that although Plaintiff stipulated in writing in state court that the amount in controversy

does not exceed the $75,000 required for diversity jurisdiction under § 1332(a)(1), Plaintiff’s

counsel stated in February 2021 that the amount in controversy exceeds $75,000.
          Case 1:21-cv-02540-LGS Document 6 Filed 03/29/21 Page 2 of 2




       WHEREAS, 28 U.S.C. § 1446(c)(1) provides: “A case may not be removed under [28

U.S.C. § 1446](b)(3) on the basis of jurisdiction conferred by [28 U.S.C. §] 1332 more than 1

year after commencement of the action, unless the district court finds that the plaintiff has acted

in bad faith in order to prevent a defendant from removing the action.” “‘Bad faith’ conduct

includes a plaintiff’s deliberate failure to ‘disclose the actual amount in controversy to prevent

removal.’” Marin v. Sephora USA, Inc., No. 20 Civ. 3520, 2020 WL 3999711, at *2 (S.D.N.Y.

July 15, 2020) (quoting 28 U.S.C. § 1446(c)(3)(B)). Courts in this circuit have declined to find

bad faith “where plaintiff's actions [do] not evince a specific desire to prevent removal,” even if

“delay in defendants’ removal could be traced to plaintiff’s actions,” such as failure to answer

multiple requests for damages, fraudulently joining a nondiverse party in the original complaint

or requesting multiple extensions to respond to a motion to dismiss a nondiverse party. Id.

(citations omitted) (collecting cases).

       WHEREAS, Defendants do not identify, nor do their submissions show, any evidence

from which to infer that Plaintiff has sought to prevent removal in bad faith. It is hereby

       ORDERED that removal in this case is improper under 28 U.S.C. § 1446(c)(1). This

case is remanded to the Supreme Court of the State of New York, County of Bronx.


Dated: March 26, 2021
       New York, New York




                                                  2
